 Case 3:21-cv-00504-MMH-PDB Document 1 Filed 05/12/21 Page 1 of 5 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

PEGGY NICHOLS,

       Plaintiff,
                                              Case No.:
v.

MHM HEALTH PROFESSIONALS, LLC,

      Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Peggy Nichols, by and through undersigned counsel, brings this action against

Defendant, MHM Health Professionals, LLC, and in support of her claims states as follows:

                                JURISDICTION AND VENUE

       1.      This is an action for damages for violations of the Family and Medical Leave Act

of 1993, as amended, 29 U.S.C. § 2601 et seq. (“FMLA”).

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

       3.      Venue is proper in this district, because all of the events giving rise to these claims

occurred in Union County which is in this District.

                                            PARTIES

       4.      Plaintiff is a resident of Clay County, Florida, and she worked in Union County.

       5.      Defendant operates as a healthcare provider in Union County.

                                  GENERAL ALLEGATIONS

       6.      This is an action to recover damages suffered by Plaintiff while employed by

Defendant, when Defendant retaliated against Plaintiff for exercising her rights under the FMLA.
 Case 3:21-cv-00504-MMH-PDB Document 1 Filed 05/12/21 Page 2 of 5 PageID 2




        7.      Plaintiff was an employee of Defendant, and she worked at least 1250 hours in the

12 months preceding her request for leave under the FMLA.

        8.      Thus, Plaintiff was an “eligible employee” within the meaning of the FMLA, 29

U.S.C. § 2611(2).

        9.      Defendant is an “employer” within the meaning of the FMLA, 29 U.S.C. § 2611(4).

        10.     Plaintiff has satisfied all conditions precedent, or they have been waived.

        11.     Plaintiff has retained the undersigned attorneys and agreed to pay them a fee.

        12.     Plaintiff requests a jury trial for all issues so triable.

                                                 FACTS

        13.     Plaintiff began working for Defendant on or around August 2018.

        14.     On or around April 3, 2019, Plaintiff suffered a serious injury within the meaning

of the FMLA. Specifically, Plaintiff injured her shoulder.

        15.     On or about July 11, 2019, Plaintiff submitted proper medical documentation to

Defendant in support of her FMLA leave request to care for herself.

        16.     On or about November 13, 2019, Plaintiff’s employment was terminated for

exercising her rights that should have been protected by the FMLA.

        17.     Plaintiff exercised her rights under the FMLA by taking an FMLA leave of absence

to care for herself.

        18.     Defendant’s termination of Plaintiff's employment violated Plaintiff’s rights under

the FMLA.

        19.     Plaintiff performed the job for which she was hired in a satisfactory manner.

        20.     Specifically, Plaintiff suffered from complications related to an injury she sustained

at Defendant’s place of employment on or about April 3, 2019.



                                                2
 Case 3:21-cv-00504-MMH-PDB Document 1 Filed 05/12/21 Page 3 of 5 PageID 3




       21.     On or about April 25, 2019, Plaintiff first requested an accommodation.

Specifically, Plaintiff requested to continue working with light duty restrictions.

       22.     On or about May 13, 2019, Defendant refused to accommodate her restrictions and

informed her she should not report to work.

       23.     Plaintiff complained to Defendant’s Regional Director regarding the refusal to

accommodate Plaintiff the evening of May 13, 2019. The next day, on May 14, 2019, Defendant’s

Nurse Manager told Plaintiff she could come back to work. However, upon return, Defendant

refused to accommodate Plaintiff’s restrictions.

       24.     Defendant gave Plaintiff a verbal warning on May 30, 2019, for calling in one day

when Plaintiff’s shoulder was hurting and she could not lift her arm. Plaintiff complained to

Defendant about the lack of accommodations and the verbal warning.

       25.     Defendant finally moved Plaintiff to another position on June 4, 2019.

       26.     Plaintiff required surgery for her job-related injury on or about July 11, 2019, and

thereafter was again told by Defendant that Defendant would not accommodate her work

restrictions even though they had previously accommodated Plaintiff and her restrictions following

this surgery were less restrictive than before.

       27.     Plaintiff requested FMLA leave which was approved by Defendant but expired on

or about October 29, 2019. Defendant instructed Plaintiff to fill out a leave of absence request

which she did on or about October 31, 2019.

       28.     On or about November 5, 2019, Plaintiff requested an accommodation of a leave

of absence until January 2020 to recover from her job-related injuries.

       29.     On or about November 13, 2019, Defendant informed Plaintiff that it terminated

her.



                                              3
 Case 3:21-cv-00504-MMH-PDB Document 1 Filed 05/12/21 Page 4 of 5 PageID 4




        30.     Defendant terminated Plaintiff for having taken an FMLA leave of absence.

                               COUNT I – FMLA RETALIATION

        31.     Plaintiff realleges and readopts the allegations set forth in Paragraphs 1 through 31

of this Complaint, as fully set forth herein.

        32.     Plaintiff required time off from work to care for herself, because she suffered from

a serious health condition within the meaning of the FMLA, requiring leave protected under the

FMLA.

        33.     Plaintiff engaged in protected activity under the FMLA by exercising and/or

attempting to exercise her FMLA rights.

        34.     Defendant retaliated against Plaintiff for engaging in protected activity under the

FMLA by terminating Plaintiff's employment.

        35.     Defendant’s actions were willful and done with malice.

        36.     Plaintiff was injured by Defendant’s violations of the FMLA, for which Plaintiff is

entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                (a)     That this Court enter a judgment, stating that Defendant retaliated against

                        Plaintiff in violation of the FMLA;

                (b)     An injunction restraining continued violation of the FMLA by Defendant;

                (c)     Compensation for lost wages, benefits, and other remuneration;




                                                4
Case 3:21-cv-00504-MMH-PDB Document 1 Filed 05/12/21 Page 5 of 5 PageID 5




           (d)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                   position with back pay plus interest, pension rights and all benefits or, in

                   the alternative, the entry of a judgment under 29 U.S.C. §

                   2617(a)(1)(A)(i)(II), against Defendant and in favor of Plaintiff, for the

                   monetary losses that Plaintiff suffered as a direct result of Defendant’s

                   violations of the FMLA;

           (e)     Front pay;

           (f)     Liquidated Damages;

           (g)     Prejudgment interest on all monetary recovery obtained;

           (h)     All costs and attorney’s fees incurred in prosecuting these claims; and

           (i)     For such further relief as this Court deems just and equitable.

                                JURY TRIAL DEMAND

    Plaintiff demands trial by jury as to all issues so

    triable. Dated this 12th day of May, 2021.

                                          Respectfully submitted,


                                          /s/ Brandon J. Hill
                                          BRANDON J. HILL
                                          Florida Bar Number: 0037061
                                          AMANDA E. HEYSTEK
                                          Florida Bar Number: 0285020
                                          WENZEL FENTON CABASSA, P.A.
                                          1110 N. Florida Avenue, Suite 300
                                          Tampa, Florida 33602
                                          Main Number: 813-224-0431
                                          Direct Dial: 813-337-7992
                                          Facsimile: 813-229-8712
                                          Email: bhill@wfclaw.com
                                          Email: aheystek@wfclaw.com
                                          Email: aketelsen@wfclaw.com
                                          Attorneys for Plaintiff

                                         5
